DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second end’s second flared portion (in addition to the tapered ends) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of United States Patent Application No. 2011/0056436 to Van Munster et al and U. S. Patent Application No. 2007/0217114 to Sasaki et al.
In regards to Claim 1, Du Bois teaches lift pin 114, 120 Fig. 1-3D for positioning a substrate 101 relative to a substrate support 110, the lift pin comprising: a shaft (shaft body of 120); a first end 206 of the shaft having a pin head 302 and a first flared portion (flared head angling where 302 is there), the pin head having a top surface 305A, 305B; the top surface having a projection disposed at a center region thereof (in the convex portion of 305A), the projection having a height (as shown in Fig. 3D, [0036]), a second end 208 of the shaft opposite the first end (as it is the tail of the pin), the second end having a second flared portion (tapering of 310) and a shoulder 306 with opposing tapered ends, the shoulder having a diameter greater than a diameter of the shaft (as shown in Fig. 3A-3D) and a length approximately 1/3 of a length of the lift pin [0037]; and a through-hole 312 formed through the shoulder [0027-0043].  

Van Munster teaches a lift pin  Fig. 2A-C for positioning a substrate W Fig. 1a/1b relative to a substrate support 5, the lift pin 50 comprising: a first end coupling to a shaft, the first end having a pin head 52, and the pin head having a top surface 52’, wherein the top surface is planar and flat (as shown in Fig. 2A-2C); and a second end coupling to the shaft (the bottom of 51), the second end being opposed to the first end and the first end (as per the 112 rejection above) having a flared portion 53, wherein the flared portion has an outer surface extended along a direction that is at an angle of about 100 to about 140° [Para. 0030], with respect to a longitudinal axis of the lift pin, where the angle alpha is 30-80°, which is the supplementary angle to the angle claimed (i.e., 180° - alpha), such that Van Munster teaches the claimed angle to be 120-150°, a range that overlaps the claimed range with sufficient specificity [Para.0017-0030].
As it is known to provide a specific angle range in the flange of the heat of the lift pin, as taught by Van Munster, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the lift pin flange as taught by Du Bois to include the specific angling of the flange as taught by Van Munster. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Exemplary Rationales A-E, G. 	
In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein.
Du Bois in view of Van Munster do not expressly teach the head has a plurality of projections or that each of the projections having a height of about 0.002 inches, but does teach a singular projection of 305A, B.
Sasaki teaches projections 32, 32a Fig. 1-4 (which cylindrical, prism, conic, or pyramidal shapes, Para. 0077) on top of a support surface 31 point, which like the teachings for the lift pins of Du Bois, are used to improve thermal conductivity between the support surface of 31 and the wafer W of Sasaki [Para. 0088-0092]. Sasaki teaches that these projections are disposed at a center region of a top surface of the head of 31 (see Fig. 2), and the projections have a height of 1-10 micrometers and a surface area of 0.8 mm2 (a range of surface area for the projections that fulfills the claimed limitation with sufficient specificity, as Sasaki teaches a diameter of 0.03-0.06” which is a radius of 0.015-0.03” or 0.381-0.762 mm which is a surface area of                         
                            A
                            =
                            π
                            r
                            ^
                            2
                            =
                            0.456
                            -
                            1.824
                            m
                            m
                            ^
                            2
                        
                     [Para. 0090-0096]. Sasaki teaches that the height and diameter of the additional projections implicitly changes the shape of the head of 31, but also is a result effective variable with different results from the changes in the dimensions of 32 which is used to optimize processing [Para. 0088-0101]. In particular, Sasaki expressly teaches that the projection must not be too short or it is reduced due to the abrasion of the substrate on it [Para. 0094].

The resulting apparatus does not expressly teach the projections have a height of 0.002 inches or 0.0508 mm or 50.8 micrometers.
However, Sasaki does teach the height of the projections is a result effective variable for the lifting pins, as per the above. In particular, Sasaki expressly teaches that the projection must not be too short or it is reduced due to the abrasion of the substrate on it [Para. 0094]. As such, and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, it would be obvious before the effective filing date to have modified Du Bois in view of Van Munster and Sasaki to have changed the height of the projections, as a result effective variable for thermal control, resulting in a height of 50.8 micrometers.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 2, Du Bois in view of Van Munster and Sasaki teaches the projections has a diameter of about 0.03 inches to 0.6 inches, as per the rejection of Claim 1 above.

In regards to Claim 4, Du Bois teaches the first tapered end is opposite the second flared portion of the second end, as shown in Fig. 3A-3D.
In regards to Claim 5, Du Bois in view of Sasaki teaches that each of the plurality of projections is a rectangle, rhombus, square, hemisphere, hexagon, or triangle, as Sasaki teaches the projections can be of any shape (see Sasaki, Para. 0094). 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the projections that would tend to point toward the non-obviousness of freely selecting any shape, including that of rectangle, rhombus, square, hemisphere, hexagon, or triangle.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
In regards to Claim 6, Du Bois teaches the top surface has a rounded corner at a peripheral edge of the top surface, as the top surface has an overall circular in shape, as shown in Fig. 3A.

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of United States Patent Application No. 2011/0056436 to Van Munster et al and U. S. Patent Application No. 2007/0217114 to Sasaki et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2007/0160507 to Satoh et al
The teachings of Du Bois in view of Van Munster and Sasaki are relied upon as set forth in the 103 rejection of Claim 1 above.
In regards to Claims 7 and 8, Du Bois in view of Van Munster and Sasaki do not expressly teach the lift pin is comprised of aluminum nitride or of aluminum oxide.
Satoh teaches that lift pins 11 can be made out of alumina/aluminum oxide, aluminum nitride, or yttria [Para. 0066].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a lift pin analogous to that Du Bois in view of Van Munster and Sasaki out of alumina/aluminum oxide, aluminum nitride, or yttria, as taught by Satoh, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143, KSR Motivations A-D. The resulting apparatus would fulfill the limitations of Claims 7 and 8.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of United States Patent Application No. 2011/0056436 to Van Munster et al and U. S. Patent Application No. 2007/0217114 to Sasaki et al, as applied to Claim 1 above, and in further view of U. S. Patent No. 7126090 to Yamaguchi et al.

In regards to Claim 9, Du Bois in view of Van Munster and Sasaki teaches does not expressly teach that the lift pin is made of aluminum nitride containing yttrium oxide of about 2 wt% to about 5 wt%.
Yamaguchi expressly teach another suitable material for semiconductor processing substrate support is aluminum nitride doped with 5% by weight yttria (Col. 8 lines 5-19). The result reduces the temperature deviation in the material (Col. 9 lines 64-67).
 It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a lift pin analogous to that of Du Bois in view of Van Munster and Sasaki out of alumina/aluminum oxide, aluminum nitride, or yttria, as taught by Yamaguchi teaches modifying aluminum nitride with yttria such that it is aluminum nitride containing yttrium oxide of about 2 wt% to about 5 wt%, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so, to reduce thermal deviation, as per the teachings of Yamaguchi.  See MPEP 2143, KSR Motivations A-D. 
The resulting apparatus fulfills the limitations of the claim.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of U. S. Patent Application No. 2007/0217114 to Sasaki et al.
In regards to Claim 10, Du Bois teaches lift pin 114, 120 Fig. 1-3D for positioning a substrate 101 relative to a substrate support 110, the lift pin comprising: a shaft (shaft body of 120); a first end 206 of the shaft having a pin head 302 and a first flared portion (flared head angling where 302 is there), the pin head having a top surface 305A, 305B; the top surface having a projection disposed at a center region thereof (in the convex portion of 305A), the projection having a height (as shown in Fig. 3D, [0036]), a second end 208 of the shaft opposite the first end (as it is the tail of the pin), the second end having a second flared portion (tapering of 310) and a shoulder 306, the shoulder having a diameter greater than a diameter of the shaft (as shown in Fig. 3A-3D) and a length approximately 1/3 of a length of the lift pin [0037]; and a through-hole 312 formed through the shoulder [0027-0043].  
Du Bois does not expressly teach the head has a plurality of projections or that each of the projections having a height of about 0.002 inches, but does teach a singular projection of 305A, B.
Sasaki teaches projections 32, 32a Fig. 1-4 (which cylindrical, prism, conic, or pyramidal shapes, Para. 0077) on top of a support surface 31 point, which like the teachings for the lift pins of Du Bois, are used to improve thermal conductivity between the support surface of 31 and the wafer W of Sasaki [Para. 0088-0092]. Sasaki teaches that these projections are disposed at a center region of a top surface of the head of 31 (see Fig. 2), and the projections have a height of 1-10 micrometers and a surface area 2 (a range of surface area for the projections that fulfills the claimed limitation with sufficient specificity, as Sasaki teaches a diameter of 0.03-0.06” which is a radius of 0.015-0.03” or 0.381-0.762 mm which is a surface area of                         
                            A
                            =
                            π
                            r
                            ^
                            2
                            =
                            0.456
                            -
                            1.824
                            m
                            m
                            ^
                            2
                        
                     [Para. 0090-0096]. Sasaki teaches that the height and diameter of the additional projections implicitly changes the shape of the head of 31, but also is a result effective variable with different results from the changes in the dimensions of 32 which is used to optimize processing [Para. 0088-0101]. In particular, Sasaki expressly teaches that the projection must not be too short or it is reduced due to the abrasion of the substrate on it [Para. 0094].
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Du Bois in view of Sasaki. One would be motivated to do so for the purposes of increasing the thermal control of the substrate around the lifting pin. The resulting apparatus would have the lift pins of Du Bois with the projections of Sasaki on top of the lift pin heads of Du Bois. 
The resulting apparatus does not expressly teach the projections have a height of 0.002 inches or 0.0508 mm or 50.8 micrometers.
However, Sasaki does teach the height of the projections is a result effective variable for the lifting pins, as per the above. In particular, Sasaki expressly teaches that the projection must not be too short or it is reduced due to the abrasion of the substrate on it [Para. 0094]. As such, and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 13, Du Bois in view of Sasaki teaches that each of the plurality of projections is a rectangle, rhombus, square, hemisphere, hexagon, or triangle, as Sasaki teaches the projections can be of any shape (see Sasaki, Para. 0094). 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the projections that would tend to point toward the non-obviousness of freely selecting any shape, including that of rectangle, rhombus, square, hemisphere, hexagon, or triangle.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of U. S. Patent Application No. 2007/0217114 to Sasaki et al, as applied to Claim 10 above, and in further view of United States Patent Application No. 2011/0056436 to Van Munster et al.
In regards to Claim 11, Du Bois in view of Sasaki does not expressly teach wherein the second flared portion has an outer surface extended along a direction that 
Van Munster teaches a lift pin  Fig. 2A-C for positioning a substrate W Fig. 1a/1b relative to a substrate support 5, the lift pin 50 comprising: a first end coupling to a shaft, the first end having a pin head 52, and the pin head having a top surface 52’, wherein the top surface is planar and flat (as shown in Fig. 2A-2C); and a second end coupling to the shaft (the bottom of 51), the second end being opposed to the first end and the first end (as per the 112 rejection above) having a flared portion 53, wherein the flared portion has an outer surface extended along a direction that is at an angle of about 100 to about 140° [Para. 0030], with respect to a longitudinal axis of the lift pin, where the angle alpha is 30-80°, which is the supplementary angle to the angle claimed (i.e., 180° - alpha), such that Van Munster teaches the claimed angle to be 120-150°, a range that overlaps the claimed range with sufficient specificity [Para.0017-0030].
As it is known to provide a specific angle range in the flange of the heat of the lift pin, as taught by Van Munster, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the lift pin flange as taught by Du Bois  in view of Sasaki to include the specific angling of the flange as taught by Van Munster. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Exemplary Rationales A-E, G. 	
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein.
The resulting apparatus fulfills the limitations of the claim. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of U. S. Patent Application No. 2007/0217114 to Sasaki et al, as applied to Claim 10 above, and in further view of U. S. Patent No. 7126090 to Yamaguchi et al.
The teachings of Du Bois in view of Sasaki are relied upon as set forth in the 103 rejection of Claim 10 above.
In regards to Claim 22, Du Bois teaches does not expressly teach that the lift pin is made of aluminum nitride containing yttrium oxide of about 2 wt% to about 5 wt%.
Yamaguchi expressly teach another suitable material for semiconductor processing substrate support is aluminum nitride doped with 5% by weight yttria (Col. 8 lines 5-19). The result reduces the temperature deviation in the material (Col. 9 lines 64-67).
 It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a lift pin analogous to that of Du Bois in view of Sasaki out of alumina/aluminum oxide, aluminum nitride, or yttria, as taught by Yamaguchi teaches modifying aluminum nitride with yttria such that it is aluminum nitride containing yttrium oxide of about 2 wt% to about 5 wt%, it would be prima facie .

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of U. S. Patent Application No. 2007/0217114 to Sasaki et al, as applied to Claim 10 above, and in further view of United States Patent Application No. 2007/0160507 to Satoh et al.
The teachings of Du Bois in view of Sasaki are relied upon as set forth in the 103 rejection of Claim 1 above.
In regards to Claims 14 and 15, Du Bois in view of Sasaki do not expressly teach the lift pin is comprised of aluminum nitride or of aluminum oxide.
Satoh teaches that lift pins 11 can be made out of alumina/aluminum oxide, aluminum nitride, or yttria [Para. 0066].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a lift pin analogous to that of Du Bois in view of Sasaki out of alumina/aluminum oxide, aluminum nitride, or yttria, as taught by Satoh, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143, KSR Motivations A-D. The resulting apparatus would fulfill the limitations of Claims 14 and 15
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of United States Patent Application No. 2011/0056436 to Van Munster et al. 
In regards to Claim 16, Du Bois teaches a substrate support assembly Fig. 1 for processing a substrate 101, comprising a lift pin assembly 114, 120 Fig. 1-3D   comprising: a first end (head 206) coupling to a shaft (body of 120, 202), and a second end coupling to the shaft (310), the first end comprising a pin head 302 having a planar flat portion 205B, and a flared portion (flared head angling where 302 is there) coupling the pin head to the shaft (see 302 to 202), and a substrate support 110 having a plurality of guide holes disposed therethrough, each guide hole 118 for accommodating a lift pin 120 of the lift pin assembly, and a lift plate 124 and an actuator 116 for controlling an elevation of the lift plate, and a shoulder 306 with opposing tapered ends, the shoulder having a diameter greater than a diameter of the shaft (as shown in Fig. 3A-3D) and a length approximately 1/3 of a length of the lift pin [0037]; and a through-hole 312 formed through the shoulder [0027-0043].  
Du Bois does not expressly teach wherein the flared portion has an outer surface extended along a direction that is at an angle of about 110° to about 140° with respect to a longitudinal axis of the lift pin, although does suggest that it does through .
Van Munster teaches a lift pin  Fig. 2A-C for positioning a substrate W Fig. 1a/1b relative to a substrate support 5, the lift pin 50 comprising: a first end coupling to a shaft, the first end having a pin head 52, and the pin head having a top surface 52’, wherein the top surface is planar and flat (as shown in Fig. 2A-2C); and a second end coupling to the shaft (the bottom of 51), the second end being opposed to the first end and the 
As it is known to provide a specific angle range in the flange of the heat of the lift pin, as taught by Van Munster, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the lift pin flange as taught by Du Bois to include the specific angling of the flange as taught by Van Munster. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Exemplary Rationales A-E, G. 	
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein.

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of U. S. Patent Application No. 2011/0056436 to Van Munster et al, as applied to Claim 16 above, and in further view of United States Patent Application No. 2007/0160507 to Satoh et al.

In regards to Claims 17 and 18, Du Bois in view of Van Munster do not expressly teach the lift pin is comprised of aluminum nitride or of aluminum oxide.
Satoh teaches that lift pins 11 can be made out of alumina/aluminum oxide, aluminum nitride, or yttria [Para. 0066].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a lift pin analogous to that of Du Bois in view of Van Munster out of alumina/aluminum oxide, aluminum nitride, or yttria, as taught by Satoh, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143, KSR Motivations A-D. The resulting apparatus would fulfill the limitations of Claims 17 and 18.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0314211 to Du Bois et al in view of United States Patent Application No. 2011/0056436 to Van Munster et al, as applied to Claim 16 above, and in further view of U. S. Patent Application No. 2007/0217114 to Sasaki et al.
In regards to Claim 19, Du Bois in view of Van Munster wherein the top surface further comprises a plurality of projections, a height of each of the plurality of projections is less than about 10 mils from the top surface, each of the plurality of projections 
Sasaki teaches projections 32, 32a Fig. 1-4 (which cylindrical, prism, conic, or pyramidal shapes, Para. 0077) on top of a support surface 31 point, which like the teachings for the lift pins of Du Bois, are used to improve thermal conductivity between the support surface of 31 and the wafer W of Sasaki [Para. 0088-0092]. Sasaki teaches that these projections are disposed at a center region of a top surface of the head of 31 (see Fig. 2), and the projections have a height of 1-10 micrometers (less than 10 mils) and a surface area of 0.8 mm2 (a range of surface area for the projections that fulfills the claimed limitation with sufficient specificity, as Sasaki teaches a diameter of 0.03-0.06” which is a radius of 0.015-0.03” or 0.381-0.762 mm which is a surface area of                         
                            A
                            =
                            π
                            r
                            ^
                            2
                            =
                            0.456
                            -
                            1.824
                            m
                            m
                            ^
                            2
                        
                     [Para. 0090-0096]. Sasaki teaches that the height and diameter of the additional projections implicitly changes the shape of the head of 31, but also is a result effective variable with different results from the changes in the dimensions of 32 which is used to optimize processing [Para. 0088-0101]. In particular, Sasaki expressly teaches that the projection must not be too short or it is reduced due to the abrasion of the substrate on it [Para. 0094].
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Du Bois in view of Van Munster and Sasaki. One would be motivated to do so for the purposes of increasing the thermal control of the substrate around the lifting pin. The resulting apparatus would have the lift pins of Du Bois in view of Van Munster and Sasaki with the projections of Sasaki on top of the lift pin heads of Du Bois. 
In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, it would be obvious before the effective filing date to have modified Du Bois in view of Sasaki to have changed the height of the projections, as a result effective variable for thermal control, resulting in a height of less than 10 mils.
Additionally, as Sasaki teaches that each of the plurality of projections is a rectangle, rhombus, square, hemisphere, hexagon, or triangle, as Du Bois in view of Van Munster and Sasaki teaches the projections can be of any shape (see Sasaki, Para. 0094). 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the projections that would tend to point toward the non-obviousness of freely selecting any shape, including that of rectangle, rhombus, square, hemisphere, hexagon, or triangle.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 20, Du Bois in view of Van Munster and Sasaki teaches a distance between an upper surface of at least one of the plurality of projections and a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10490436 to Ghosh et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s independent Claim 1 recites a lift pin for positioning a substrate with a first end, a pin head, a flared portion, a plurality of projections disposed at a center region of the top surface, and each of the projections having a height of about 0.002 inches and a diameter of about 0.03 to about 0.06 inches, and a second end coupling to a shaft, the flared portion has an outer surface extended along a direction that is at an angle of about 110° to about 140° with respect to a longitudinal axis of the lift pin, the instant application including a shaft.
The substantial overlap results in a non-statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716